 



EXHIBIT 10.1
 
CREDIT AGREEMENT
Dated as of November 1, 2006
by and between
U-STORE-IT, L.P.,
as Borrower,
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Lender
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Article I. Definitions
    1  
 
       
Section 1.1. Definitions
    1  
Section 1.2. General; References to Times
    6  
 
       
Article II. Credit Facility
    6  
 
       
Section 2.1. Loan
    6  
Section 2.2. Rates and Payment of Interest on Loan
    6  
Section 2.3. Number of Interest Periods
    7  
Section 2.4. Repayment of Loan
    7  
Section 2.5. Prepayments
    7  
Section 2.6. Continuation
    7  
Section 2.7. Conversion
    8  
Section 2.8. Note
    8  
 
       
Article III. Payments, Fees and Other General Provisions
    8  
 
       
Section 3.1. Payments
    8  
Section 3.2. Minimum Amounts
    8  
Section 3.3. Fees
    9  
Section 3.4. Computations
    9  
Section 3.5. Usury
    9  
Section 3.6. Agreement Regarding Interest and Charges
    9  
Section 3.7. Statements of Account
    9  
Section 3.8. Taxes
    9  
 
       
Article IV. Yield Protection, Etc
    10  
 
       
Section 4.1. Additional Costs; Capital Adequacy
    10  
Section 4.2. Suspension of LIBOR Loans
    11  
Section 4.3. Illegality
    11  
Section 4.4. Compensation
    11  
Section 4.5. Treatment of Affected Loans
    12  
Section 4.6. Change of Office
    12  
Section 4.7. Assumptions Concerning Funding of LIBOR Loans
    12  
 
       
Article V. Conditions Precedent
    12  
 
       
Section 5.1. Initial Conditions Precedent
    12  
Section 5.2. Additional Conditions Precedent to the Loan
    14  
 
       
Article VI. Representations and Warranties
    14  
 
       
Section 6.1. Representations and Warranties
    14  
Section 6.2. Survival of Representations and Warranties, Etc
    15  
 
       
Article VII. Covenants
    16  
 
       
Section 7.1. Certain Covenants of Existing Credit Agreement
    16  
Section 7.2. Information
    16  
Section 7.3. Further Assurances
    16  
Section 7.4. Guarantors; Release of Guarantors
    16  
 
       
Article VIII. Default
    17  
 
       
Section 8.1. Events of Default
    17  
Section 8.2. Remedies Upon Event of Default
    18  
Section 8.3. Application of Proceeds
    18  

 



--------------------------------------------------------------------------------



 



         
Section 8.4. Performance by Lender
    19  
Section 8.5. Rights Cumulative
    19  
 
       
Article IX. Miscellaneous
    19  
 
       
Section 9.1. Notices
    19  
Section 9.2. Expenses
    20  
Section 9.3. Setoff
    20  
Section 9.4. Litigation; Jurisdiction; Other Matters; Waivers
    20  
Section 9.5. Successors and Assigns
    21  
Section 9.6. Amendments; Waivers
    21  
Section 9.7. Nonliability of Lender
    22  
Section 9.8. Confidentiality
    22  
Section 9.9. Patriot Act
    23  
Section 9.10. Indemnification
    23  
Section 9.11. Termination; Survival
    24  
Section 9.12. Severability of Provisions
    24  
Section 9.13. GOVERNING LAW
    24  
Section 9.14. Patriot Act
    24  
Section 9.15. Counterparts
    24  
Section 9.16. Limitation of Liability
    24  
Section 9.17. Entire Agreement
    24  
Section 9.18. Construction
    25  
Section 9.19. Existing Credit Agreement Provisions
    25  

     
SCHEDULE 1.1.(A)
  List of Loan Parties
 
   
EXHIBIT A
  Form of Notice of Continuation
EXHIBIT B
  Form of Notice of Conversion
EXHIBIT C
  Form of Note
EXHIBIT D
  Form of Opinion of Counsel
EXHIBIT E
  Form of Guaranty

 



--------------------------------------------------------------------------------



 



     THIS CREDIT AGREEMENT (this “Agreement”) dated as of November 1, 2006 by
and between U-STORE-IT, L.P., a limited partnership formed under the laws of the
State of Delaware (the “Borrower”), and WACHOVIA BANK, NATIONAL ASSOCIATION (the
“Lender”).
     WHEREAS, the Borrower has requested the Lender to make a term loan to the
Borrower in a principal amount of up to $50,000,000 the proceeds of which the
Borrower will use for the purposes permitted by this Agreement; and
     WHEREAS, the Lender is willing to make such loan to the Borrower on and
subject to the terms and conditions contained herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto agree as follows:
Article I. Definitions
Section 1.1. Definitions.
     In addition to terms defined elsewhere herein, the following terms shall
have the following meanings for the purposes of this Agreement:
     “Accession Agreement” means an Accession Agreement substantially in the
form of Annex I to the Guaranty.
     “Additional Costs” has the meaning given that term in Section 4.1.
     “Adjusted LIBOR” means, with respect to each Interest Period for any LIBOR
Loan, the rate obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America to residents of the United States
of America). Any change in such maximum rate shall result in a change in
Adjusted LIBOR on the date on which such change in such maximum rate becomes
effective.
     “Agreement Date” means the date as of which this Agreement is dated.
     “Applicable Law” means all applicable provisions of constitutions,
statutes, laws, rules, regulations and orders of all governmental bodies and all
orders and decrees of all courts, tribunals and arbitrators.
     “Applicable Margin” means (a) 1.15% for LIBOR Loans and (b) 0.15% for Base
Rate Loans.
     “Assignee” has the meaning given that term in Section 9.5.(d).
     “Base Rate” means the per annum rate of interest equal to the greater of
(a) the Prime Rate or (b) the Federal Funds Rate plus one-half of one percent
(0.5%). Any change in the Base Rate resulting from a change in the Prime Rate or
the Federal Funds Rate shall become effective as of 12:01 a.m. on the Business
Day on which each such change occurs. The Base Rate is a reference rate used by
the Lender in determining interest rates on certain loans and is not intended to
be the lowest rate of interest charged by the Lender on any extension of credit
to any debtor.
     “Base Rate Loan” means any portion of the Loan bearing interest at a rate
based on the Base Rate.
     “Borrower” has the meaning set forth in the introductory paragraph hereof
and shall include the Borrower’s successors and permitted assigns.

1



--------------------------------------------------------------------------------



 



     “Business Day” means (a) any day other than a Saturday, Sunday or other day
on which banks in Charlotte, North Carolina are authorized or required to close
and (b) with reference to a LIBOR Loan, any such day that is also a day on which
dealings in Dollar deposits are carried out in the London interbank market.
     “Commitment” means the Lender’s obligation to make the Loan pursuant to
Section 2.1. in an amount up to, but not exceeding, the amount set forth for the
Lender on its signature page hereto as the Lender’s “Commitment Amount”.
     “Continue”, “Continuation” and “Continued” each refers to the continuation
of a LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.6.
     “Convert”, “Conversion” and “Converted” each refers to the conversion of a
LIBOR Loan into a Base Rate Loan or a Base Rate Loan into a LIBOR Loan, in each
case pursuant to Section 2.7.
     “Credit Event” means any of the following: (a) the making of the Loan,
(b) the Continuation of a LIBOR Loan and (c) the Conversion of a Base Rate Loan
into a LIBOR Loan.
     “Default” means any of the events specified in Section 8.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.
     “Dollars” or “$” means the lawful currency of the United States of America.
     “Effective Date” means the later of: (a) the Agreement Date; and (b) the
date on which all of the conditions precedent set forth in Section 5.1. shall
have been fulfilled or waived in writing by the Lender.
     “Equity Interest” means, with respect to any Person, any share of capital
stock of (or other ownership or profit interests in) such Person, any warrant,
option or other right for the purchase or other acquisition from such Person of
any share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.
     “Equity Issuance” means any issuance by a Person of any Equity Interest in
such Person and shall in any event include the issuance of any Equity Interest
upon the conversion or exchange of any security constituting Indebtedness that
is convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.
     “Event of Default” means any of the events specified in Section 8.1.,
provided that any requirement for notice or lapse of time or any other condition
has been satisfied.
     “Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of February 23, 2006 by and among the Borrower, the Parent,
the financial institutions party thereto as “Lenders”, Wachovia Bank, National
Association, as Agent, and the other parties thereto.
     “Existing Credit Agreement Covenants” means all of the covenants set forth
in Articles VIII (excluding Section 8.12) through X of the Existing Credit
Agreement.
     “Existing Credit Agreement Default” means any event or condition set forth
in Article XI of the Existing Credit Agreement.
     “Existing Credit Agreement Representations” means the representations and
warranties set forth in Article VI of the Existing Credit Agreement.

2



--------------------------------------------------------------------------------



 



     “Federal Funds Rate” means, for any day, the rate per annum (rounded upward
to the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Lender
by federal funds dealers selected by the Lender on such day on such transaction
as determined by the Lender.
     “Fees” means any fees payable by the Borrower hereunder or under any other
Loan Document.
     “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination.
     “Governmental Approvals” means all authorizations, consents, approvals,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
     “Governmental Authority” means any national, state or local government
(whether domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.
     “Guarantor” means any Person that is a party to the Guaranty as a
“Guarantor” and in any event shall include the Parent and each other Guarantor
under and as defined in the Existing Credit Agreement.
     “Guaranty” means the Guaranty to which the Guarantors are parties
substantially in the form of Exhibit E.
     “Indebtedness” has the meaning given such term in the Existing Credit
Agreement
     “Interest Period” means, with respect to any LIBOR Loan, each period
commencing on the date such LIBOR Loan is made, or in the case of the
Continuation of a LIBOR Loan the last day of the preceding Interest Period for
such Loan, and ending 7 days or 1 month thereafter, as the Borrower may select
in the request for the Loan given pursuant to Section 5.1.(a)(x), in a Notice of
Conversion or in a Notice of Continuation, as the case may be, except that each
Interest Period of 1 month’s duration that commences on the last Business Day of
a calendar month, or on a day for which there is no corresponding day in the
appropriate subsequent calendar month, shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (a) if any
Interest Period would otherwise end after the Termination Date, such Interest
Period shall end on the Termination Date; and (b) each Interest Period that
would otherwise end on a day which is not a Business Day shall end on the
immediately following Business Day (or, if such immediately following Business
Day falls in the next calendar month, on the immediately preceding Business
Day).
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended.
     “Lender” means Wachovia Bank National Association, together with its
respective successors and permitted assigns.
     “LIBOR” means, for any LIBOR Loan for any Interest Period therefor, the
rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Telerate Page 3750 (or any successor page) as the London interbank
offered rate for deposits in Dollars at approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period. If for any reason such rate is not
available, the term “LIBOR” shall mean, for any LIBOR Loan for any Interest
Period therefor, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on the Reuters Screen LIBO Page

3



--------------------------------------------------------------------------------



 



as the London interbank offered rate for deposits in Dollars at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on the Reuters Screen LIBO Page, the
applicable rate shall be the arithmetic mean of all such rates. If for any
reason none of the foregoing rates is available, LIBOR shall be, for any
Interest Period, the rate per annum reasonably determined by the Lender as the
rate of interest at which Dollar deposits in the approximate amount of the LIBOR
Loan comprising part of such borrowing would be offered by the Lender to major
banks in the London interbank Eurodollar market at their request at or about
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period.
     “LIBOR Loan” means any portion of the Loan bearing interest at a rate based
on LIBOR.
     “Lien” has the meaning given such term in the Existing Credit Agreement.
     “Loan” means the loan made by the Lender to the Borrower pursuant to
Section 2.1.
     “Loan Document” means this Agreement, the Note, and each other document or
instrument now or hereafter executed and delivered by the Borrower or any other
Loan Party in connection with, pursuant to, or relating to this Agreement.
     “Loan Party” means each of the Parent, the Borrower and each other Person
who guarantees all or a portion of the Obligations. Schedule 1.1.(A) sets forth
the Loan Parties in addition to the Parent and the Borrower as of the Agreement
Date.
     “Mandatory Prepayment Event” means (a) any Equity Issuance by the Parent,
the Borrower or any Subsidiary, and (b) the incurrence by the Parent, the
Borrower or any Subsidiary of any Indebtedness, including any Secured
Indebtedness and Indebtedness in respect of the term loan facility anticipated
to be in the amount of $200,000,000 being arranged by an affiliate of the
Lender, or any refinancing thereof.
     “Material Adverse Effect” means a materially adverse effect on (a) the
business, assets, liabilities, condition (financial or otherwise) or results of
operations of the Parent, the Borrower and the other Subsidiaries taken as a
whole, (b) the ability of the Parent, the Borrower or any other Loan Party to
perform its obligations under any Loan Document to which it is a party, (c) the
validity or enforceability of any of the Loan Documents, (d) the rights and
remedies of the Lender under any of the Loan Documents or (e) the timely payment
of the principal of or interest on the Loan or other amounts payable in
connection therewith.
     “Net Cash Proceeds” means with respect to (a) incurrence of Indebtedness,
the aggregate amount of all cash received from such incurrence, net of the
amount of any out-of-pocket legal fees, title and recording tax expenses,
investment banking fees, underwriting discounts, commissions and other customary
fees and expenses actually incurred by the Parent, the Borrower or such
Subsidiary in connection therewith (b) any Equity Issuance, the aggregate amount
of all cash received by the Parent, the Borrower or any other Subsidiary in
respect of such Equity Issuance less investment banking fees, legal fees,
accountants fees, underwriting discounts and commissions, listing fees,
financial printing costs and other customary fees and expenses actually incurred
by the Parent, the Borrower or any other Subsidiary in connection with such
Equity Issuance.
     “Note” has the meaning given that term in Section 2.8.(a).
     “Notice of Continuation” means a notice in the form of Exhibit A to be
delivered to the Lender pursuant to Section 2.6. evidencing the Borrower’s
request for the Continuation of a LIBOR Loan.
     “Notice of Conversion” means a notice in the form of Exhibit B to be
delivered to the Lender pursuant to Section 2.7. evidencing the Borrower’s
request for the Conversion of a portion of the Loan from one Type to another
Type.
     “Obligations” means, individually and collectively, the aggregate principal
balance of, and all accrued and unpaid interest on, the Loan, and all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower
owing to the Lender of every kind, nature and description, under or in respect
of this Agreement or any of the other

4



--------------------------------------------------------------------------------



 



Loan Documents, including, without limitation, the Fees and indemnification
obligations, whether direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any promissory note.
     “OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets
Control and any successor Governmental Authority.
     “Parent” means U-Store-It Trust, a real estate investment trust formed
under the laws of the State of Maryland, together with its successors and
permitted assigns.
     “Participant” has the meaning given that term in Section 9.5.(c).
     “Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.
     “Post-Default Rate” means a rate per annum equal to the Base Rate as in
effect from time to time plus the Applicable Margin for Base Rate Loans plus
four percent (4.0%).
     “Prime Rate” means the rate of interest per annum announced publicly by the
Lender as its prime rate from time to time. The Prime Rate is not necessarily
the best or the lowest rate of interest offered by the Lender.
     “Principal Office” means the office of the Lender located at One Wachovia
Center, Charlotte, North Carolina, or such other office of the Lender as the
Lender may designate from time to time.
     “Regulatory Change” means, with respect to the Lender, any change in
Applicable Law (including without limitation, Regulation D of the Board of
Governors of the Federal Reserve System) effective after the Agreement Date or
the adoption or making after such date of any interpretation, directive or
request applying to a class of banks, including the Lender, of or under any
Applicable Law (whether or not having the force of law and whether or not
failure to comply therewith would be unlawful) by any Governmental Authority or
monetary authority charged with the interpretation or administration thereof or
compliance by the Lender with any request or directive regarding capital
adequacy.
     “Responsible Officer” means with respect to the Parent, the Borrower or any
other Subsidiary, the chief executive officer, president and chief financial
officer of the Parent, the Borrower or such Subsidiary or, if any of the
foregoing is a partnership, such officer of its general partner.
     “Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.
     “Sanctioned Person” means a Person named on the list of Specially
Designated Nationals or Blocked Persons maintained by the OFAC as published from
time to time.
     “Secured Indebtedness” means Indebtedness that is secured in any manner by
any Lien.
     “Solvent” means, when used with respect to any Person, that (a) the fair
value and the fair salable value of its assets (excluding any Indebtedness due
from any affiliate of such Person) are each in excess of the fair valuation of
its total liabilities (including all contingent liabilities computed at the
amount which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.
     “Subsidiary” means, for any Person, any corporation, partnership or other
entity of which at least a majority of the Equity Interests having by the terms
thereof ordinary voting power to elect a majority of the board of

5



--------------------------------------------------------------------------------



 



directors or other individuals performing similar functions of such corporation,
partnership or other entity (without regard to the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person or one or more Subsidiaries of such Person or by such Person and one or
more Subsidiaries of such Person, and shall include all Persons the accounts of
which are consolidated with those of such Person pursuant to GAAP.
     “Taxes” has the meaning given that term in Section 3.8.
     “Termination Date” means November 30, 2006.
     “Type” with respect to a portion of the Loan, refers to whether such
portion is a LIBOR Loan or Base Rate Loan.
Section 1.2. General; References to Times.
     Unless otherwise indicated, all accounting terms, ratios and measurements
shall be interpreted or determined in accordance with GAAP; provided that, if at
any time any change in GAAP would affect the computation of any financial ratio
or requirement set forth in any Loan Document, and either the Borrower or the
Lender shall so request, the Lender and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP; provided further that, until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Borrower shall provide to the
Lender financial statements and other documents required under this Agreement or
as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated. References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
(including any waivers of the terms thereof) as of the date of this Agreement
and from time to time thereafter to the extent not prohibited hereby and in
effect at any given time. Wherever from the context it appears appropriate, each
term stated in either the singular or plural shall include the singular and
plural, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, the feminine and the neuter. Unless explicitly set forth
to the contrary, a reference to “Subsidiary” means a Subsidiary of the Parent or
a Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of the Borrower. Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement. Unless otherwise
indicated, all references to time are references to Charlotte, North Carolina
time.
Article II. Credit Facility
Section 2.1. Loan.
     Subject to the terms and conditions hereof, on the Effective Date, the
Lender agrees to make the Loan to the Borrower in the principal amount equal to
the amount requested by the Borrower in the request referred to in
Section 5.1.(a)(x), which amount may not exceed the amount of the Lender’s
Commitment. Subject to satisfaction of the applicable conditions set forth in
Article V. for such borrowing, the Lender will make the proceeds of the Loan
available to the Borrower no later than 2:00 p.m. on the Effective Date and in
the manner specified by the Borrower in the request referred to in
Section 5.1.(a)(x). The Borrower may not reborrow any portion of the Loan once
repaid.
Section 2.2. Rates and Payment of Interest on Loan.
     (a) Rates. The Borrower promises to pay to the Lender interest on the
unpaid principal amount of the Loan for the period from and including the date
of the making of the Loan to but excluding the date the Loan shall be paid in
full, at the following per annum rates:

6



--------------------------------------------------------------------------------



 



     (i) with respect to any portion of the Loan that is a Base Rate Loan, at
the Base Rate (as in effect from time to time) plus the Applicable Margin for
such portion of the Loan; and
     (ii) with respect to any portion of the Loan that is a LIBOR Loan, at
Adjusted LIBOR for such portion of the Loan for the Interest Period therefor
plus the Applicable Margin.
Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Lender interest at the Post-Default Rate on the outstanding
principal amount of the Loan and on any other amount payable by the Borrower
hereunder or under any other Loan Document (including without limitation,
accrued but unpaid interest to the extent permitted under Applicable Law).
     (b) Payment of Interest. Accrued and unpaid interest on the Loan shall be
payable (i) in the case of a Base Rate Loan, monthly in arrears on the first day
of each calendar month, (ii) in the case of a LIBOR Loan, in arrears on the last
day of each Interest Period therefor and (iii) in the case of any portion of the
Loan, in arrears upon the payment, prepayment or Continuation thereof or the
Conversion of such portion of the Loan from a LIBOR Loan to a Base Rate Loan
(but only on the principal amount so paid, prepaid, Continued or Converted).
Interest payable at the Post-Default Rate shall be payable from time to time on
demand. Promptly after the determination of any interest rate provided for
herein or any change therein, the Lender shall give notice thereof to the
Borrower. All determinations by the Lender of an interest rate hereunder shall
be conclusive and binding on Borrower for all purposes, absent manifest error.
Section 2.3. Number of Interest Periods.
     There may be no more than 2 different Interest Periods for LIBOR Loans
outstanding at the same time.
Section 2.4. Repayment of Loan.
     The Borrower shall repay the entire outstanding principal amount of, and
all accrued but unpaid interest on, the Loan on the Termination Date.
Section 2.5. Prepayments.
     (a) Optional. Subject to Section 4.4., the Borrower may prepay the Loan, in
whole or in part, at any time without premium or penalty. The Borrower shall
give the Lender at least 2 Business Days prior written notice of the prepayment
of the Loan.
     (b) Mandatory. Within 2 Business Days of receipt by the Parent, the
Borrower or any of the other Subsidiaries of Net Cash Proceeds from any
Mandatory Prepayment Event, the Borrower shall pay to the Lender an amount equal
to the Net Cash Proceeds attributable to such Mandatory Prepayment Event. Such
payment shall be applied to pay all amounts of principal outstanding on the
Loan. If the Borrower is required to pay any outstanding LIBOR Loans by reason
of this subsection prior to the end of the applicable Interest Period therefor,
the Borrower shall pay all amounts due under Section 4.4.
Section 2.6. Continuation.
     So long as no Default or Event of Default shall exist, the Borrower may on
any Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR
Loan or any portion thereof as a LIBOR Loan by selecting a new Interest Period
for such LIBOR Loan or portion thereof. Each new Interest Period selected under
this Section shall commence on the last day of the immediately preceding
Interest Period. Each selection of a new Interest Period shall be made by the
Borrower giving to the Lender a Notice of Continuation not later than 11:00 a.m.
on the third Business Day prior to the date of any such Continuation. Such
notice by the Borrower of a Continuation shall be by telephone or telecopy,
confirmed immediately in writing if by telephone, in the form of a Notice of
Continuation, specifying (a) the proposed date of such Continuation, (b) the
LIBOR Loan and the portion thereof subject to such Continuation and (c) the
duration of the selected Interest Period. Each Notice of Continuation shall be
irrevocable by and binding on the Borrower once given. If the Borrower shall
fail to select in a timely manner a new Interest Period for any LIBOR Loan in
accordance with this Section, or if a Default or Event of Default shall

7



--------------------------------------------------------------------------------



 



exist, such LIBOR Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.7. or the Borrower’s failure to comply with any of
the terms of such Section.
Section 2.7. Conversion.
     The Borrower may on any Business Day, upon the Borrower’s giving of a
Notice of Conversion to the Lender, Convert all or a portion of a LIBOR Loan
into a Base Rate Loan or a Base Rate Loan into a LIBOR Loan; provided, however,
a Base Rate Loan may not be Converted to a LIBOR Loan if a Default or Event of
Default shall exist. Any Conversion of a LIBOR Loan into a Base Rate Loan shall
be made on, and only on, the last day of an Interest Period for such LIBOR Loan
and, upon Conversion of a Base Rate Loan into a LIBOR Loan, the Borrower shall
pay accrued interest to the date of Conversion on the principal amount so
Converted. Each such Notice of Conversion shall be given not later than
11:00 a.m. on the Business Day prior to the date of any proposed Conversion into
Base Rate Loans and on the third Business Day prior to the date of any proposed
Conversion into LIBOR Loans. Subject to the restrictions specified above, each
Notice of Conversion shall be by telephone (confirmed immediately in writing) or
telecopy in the form of a Notice of Conversion specifying (a) the requested date
of such Conversion, (b) the Type of Loan to be Converted, (c) the portion of
such Type of Loan to be Converted, (d) the Type of Loan such Loan is to be
Converted into and (e) if such Conversion is into a LIBOR Loan, the requested
duration of the Interest Period of such Loan. Each Notice of Conversion shall be
irrevocable by and binding on the Borrower once given.
Section 2.8. Note.
     (a) Generally. The Loan shall, in addition to this Agreement, also be
evidenced by a promissory note of the Borrower substantially in the form of
Exhibit C (the “Note”), payable to the order of the Lender in a principal amount
equal to the amount of its Commitment as originally in effect and otherwise duly
completed.
     (b) Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of the Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books and such entries shall be binding on the Borrower, absent
manifest error; provided, however, that the failure of the Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents.
Article III. Payments, Fees and Other General Provisions
Section 3.1. Payments.
     Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Lender at its
Principal Office, not later than 2:00 p.m. on the date on which such payment
shall become due (each such payment made after such time on such due date to be
deemed to have been made on the next succeeding Business Day). Subject to
Section 8.3., the Borrower may, at the time of making each payment under this
Agreement or the Note, specify to the Lender the amounts payable by the Borrower
hereunder to which such payment is to be applied. If the due date of any payment
under this Agreement or any other Loan Document would otherwise fall on a day
which is not a Business Day such date shall be extended to the next succeeding
Business Day and interest shall be payable for the period of such extension.
Section 3.2. Minimum Amounts.
     (a) Borrowings and Conversions. Each Base Rate Loan shall be in a minimum
principal amount of $1,000,000 and integral multiples of $100,000 in excess
thereof. Each LIBOR Loan shall be in a minimum principal amount of $1,000,000
and integral multiples of $100,000 in excess of that amount.

8



--------------------------------------------------------------------------------



 



     (b) Prepayments. Each voluntary prepayment of the Loan shall be in a
minimum principal amount of $1,000,000 and integral multiples of $100,000 in
excess thereof (or, if less, the aggregate principal amount of the Loan then
outstanding).
Section 3.3. Fees.
     The Borrower agrees to pay the fees of the Lender as may be agreed to in
writing by the Borrower and the Lender from time to time.
Section 3.4. Computations.
     Unless otherwise expressly set forth herein, any accrued interest on the
Loan or any other Obligations, and all Fees due hereunder, shall be computed on
the basis of a year of 365 or 366 days, as applicable, and the actual number of
days elapsed, except in the case of LIBOR Loans which shall be computed on the
basis of a year of 360 days and the actual number of days elapsed.
Section 3.5. Usury.
     In no event shall the amount of interest due or payable on the Loan or
other Obligations exceed the maximum rate of interest allowed by Applicable Law
and, if any such payment is paid by the Borrower or any other Loan Party or
received by the Lender, then such excess sum shall be credited as a payment of
principal, unless the Borrower shall notify the Lender in writing that the
Borrower elects to have such excess sum returned to it. It is the express intent
of the parties hereto that the Borrower not pay and the Lender not receive,
directly or indirectly, in any manner whatsoever, interest in excess of that
which may be lawfully paid by the Borrower under Applicable Law.
Section 3.6. Agreement Regarding Interest and Charges.
     The parties hereto hereby agree and stipulate that the only charge imposed
upon the Borrower for the use of money in connection with this Agreement is and
shall be the interest specifically described in Sections 2.2.(a)(i) and (ii).
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all facility fees, closing fees, underwriting fees, default charges, late
charges, funding or “breakage” charges, increased cost charges, attorneys’ fees
and reimbursement for costs and expenses paid by the Lender to third parties or
for damages incurred by the Lender, in each case in connection with the
transactions contemplated by this Agreement and the other Loan Documents, are
charges made to compensate the Lender for underwriting or administrative
services and costs or losses performed or incurred, and to be performed or
incurred, by the Lender in connection with this Agreement and shall under no
circumstances be deemed to be charges for the use of money. All charges other
than charges for the use of money shall be fully earned and nonrefundable when
due.
Section 3.7. Statements of Account.
     The Lender will account to the Borrower monthly with a statement of the
Loan, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the Lender
shall be deemed conclusive upon the Borrower absent manifest error. The failure
of the Lender to deliver such a statement of accounts shall not relieve or
discharge the Borrower from any of its obligations hereunder.
Section 3.8. Taxes.
     (a) Taxes Generally. All payments by the Borrower of principal of, and
interest on, the Loan and all other Obligations shall be made free and clear of
and without deduction for any present or future excise, stamp or other taxes,
fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes imposed on or measured by the Lender’s
assets, net income, receipts or branch profits, and (iii) any taxes (other than
withholding taxes) with respect to the Lender that would not be imposed but for
a connection between the Lender and the

9



--------------------------------------------------------------------------------



 



jurisdiction imposing such taxes (other than a connection arising solely by
virtue of the activities of the Lender pursuant to or in respect of this
Agreement or any other Loan Document) (such non-excluded items being
collectively called “Taxes”). If any withholding or deduction from any payment
to be made by the Borrower hereunder is required in respect of any Taxes
pursuant to any Applicable Law, then the Borrower will:
     (i) pay directly to the relevant Governmental Authority the full amount
required to be so withheld or deducted;
     (ii) promptly forward to the Lender an official receipt or other
documentation satisfactory to the Lender evidencing such payment to such
Governmental Authority; and
     (iii) pay to the Lender such additional amount or amounts as is necessary
to ensure that the net amount actually received by the Lender will equal the
full amount that the Lender would have received had no such withholding or
deduction been required.
     (b) Tax Indemnification. If the Borrower fails to pay any Taxes when due to
the appropriate Governmental Authority or fails to remit to the Lender the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Lender for any incremental Taxes, interest or penalties that may
become payable by the Lender as a result of any such failure.
     (c) Tax Forms. Prior to the date that any Participant organized under the
laws of a jurisdiction outside the United States of America becomes a party
hereto, such Person shall deliver to the Borrower and the Lender such
certificates, documents or other evidence, as required by the Internal Revenue
Code or Treasury Regulations issued pursuant thereto (including Internal Revenue
Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor forms),
properly completed, currently effective and duly executed by such Participant
establishing that payments to it hereunder and under the other Loan Documents
are (i) not subject to United States Federal backup withholding tax and (ii) not
subject to United States Federal withholding tax imposed under the Internal
Revenue Code. Each such Participant shall, to the extent it may lawfully do so,
(x) deliver further copies of such forms or other appropriate certifications on
or before the date that any such forms expire or become obsolete and after the
occurrence of any event requiring a change in the most recent form delivered to
the Borrower or the Lender and (y) obtain such extensions of the time for
filing, and renew such forms and certifications thereof, as may be reasonably
requested by the Borrower or the Lender. The Borrower shall not be required to
pay any amount pursuant to last sentence of subsection (a) above to any
Participant that is organized under the laws of a jurisdiction outside of the
United States of America, if such Participant fails to comply with the
requirements of this subsection.
Article IV. Yield Protection, Etc.
Section 4.1. Additional Costs; Capital Adequacy.
     (a) Additional Costs. The Borrower shall promptly pay to the Lender from
time to time such amounts as the Lender may reasonably determine to be necessary
to compensate it for any costs incurred by the Lender that it determines are
attributable to its making or maintaining of any LIBOR Loans or its obligation
to make any LIBOR Loans hereunder, any reduction in any amount receivable by the
Lender under this Agreement or any of the other Loan Documents in respect of any
LIBOR Loan or such obligation or the maintenance by the Lender of capital in
respect of any LIBOR Loan or its Commitment (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”), to the
extent resulting from any Regulatory Change that: (i) changes the basis of
taxation of any amounts payable to the Lender under this Agreement or any of the
other Loan Documents in respect of any LIBOR Loan or its Commitment (other than
taxes, fees, duties, levies, imposts, charges, deductions, withholdings or other
charges which are excluded from the definition of Taxes pursuant to the first
sentence of Section 3.8.(a)); or (ii) imposes or modifies any reserve, special
deposit or similar requirements (other than Regulation D of the Board of
Governors of the Federal Reserve System or other reserve requirement to the
extent utilized in the determination of Adjusted LIBOR for any such Loan)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, the Lender, or any commitment of the Lender (including,
without limitation, the Commitment); or (iii) has or would have the effect of
reducing the rate of return on capital of the Lender to a level below that which
the Lender could have achieved but for such Regulatory Change (taking into
consideration the Lender’s policies with respect to capital adequacy).

10



--------------------------------------------------------------------------------



 



     (b) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a), if, by reason of any
Regulatory Change, the Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of it that includes deposits by reference to which
the interest rate on LIBOR Loans is determined as provided in this Agreement or
a category of extensions of credit or other assets of the Lender that includes
LIBOR Loans or (ii) becomes subject to restrictions on the amount of such a
category of liabilities or assets that it may hold, then, if the Lender so
elects by notice to the Borrower, the obligation of the Lender to make or
Continue, or to Convert any other Type of Loans into, LIBOR Loans hereunder
shall be suspended until such Regulatory Change ceases to be in effect (in which
case the provisions of Section 4.5. shall apply).
     (c) Notification and Determination of Additional Costs. The Lender agrees
to notify the Borrower of any event occurring after the Agreement Date entitling
the Lender to compensation under any of the preceding subsections of this
Section as promptly as practicable; provided, however, the failure of the Lender
to give such notice shall not release the Borrower from any of its obligations
hereunder. The Lender agrees to furnish to the Borrower a certificate setting
forth the basis and amount of each request by the Lender for compensation under
this Section. Absent manifest error, determinations by the Lender of the effect
of any Regulatory Change shall be conclusive, provided that such determinations
are made on a reasonable basis and in good faith.
Section 4.2. Suspension of LIBOR Loans.
     Anything herein to the contrary notwithstanding, if, on or prior to the
determination of Adjusted LIBOR for any Interest Period:
     (a) the Lender reasonably determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining Adjusted LIBOR for
such Interest Period, or
     (b) the Lender reasonably determines (which determination shall be
conclusive) that Adjusted LIBOR will not adequately and fairly reflect the cost
to the Lender of making or maintaining LIBOR Loans for such Interest Period;
then the Lender shall give the Borrower prompt notice thereof and, so long as
such condition remains in effect, the Lender shall be under no obligation to,
and shall not, make additional LIBOR Loans, Continue LIBOR Loans or Convert Base
Rate Loans into LIBOR Loans and the Borrower shall, on the last day of each
current Interest Period for each outstanding LIBOR Loan, either repay such LIBOR
Loan or Convert such LIBOR Loan into a Base Rate Loan.
Section 4.3. Illegality.
     Notwithstanding any other provision of this Agreement, if the Lender shall
reasonably determine (which determination shall be conclusive) that it has
become unlawful for the Lender to honor its obligation to make or maintain LIBOR
Loans hereunder, then the Lender shall promptly notify the Borrower thereof and
the Lender’s obligation to make or Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended until such time as the Lender may again make and
maintain LIBOR Loans (in which case the provisions of Section 4.5. shall be
applicable).
Section 4.4. Compensation.
     The Borrower shall pay to the Lender, upon the request, such amount or
amounts as shall be sufficient (in the reasonable opinion of the Lender) to
compensate it for any loss, cost or expense that it reasonably determines is
attributable to:
     (a) any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, or Conversion of a LIBOR Loan, for any reason (including, without
limitation, acceleration) on a date other than the last day of the Interest
Period for such Loan; or

11



--------------------------------------------------------------------------------



 



     (b) any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article V. to be satisfied) to borrow a LIBOR Loan on the requested date for
such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or Continue a
LIBOR Loan on the requested date of such Conversion or Continuation.
Upon the Borrower’s request, the Lender shall provide the Borrower with a
statement setting forth the basis for requesting such compensation and the
method for determining the amount thereof. Absent manifest error, determinations
by the Lender in any such statement shall be conclusive, provided that such
determinations are made on a reasonable basis and in good faith.
Section 4.5. Treatment of Affected Loans.
     If the obligation of the Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(b), 4.2. or 4.3., then all LIBOR Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for such LIBOR Loans (or, in the case of a Conversion required by
Section 4.1.(b) or 4.3., on such earlier date as the Lender may specify to the
Borrower) and, unless and until the Lender gives notice as provided below that
the circumstances specified in Section 4.1. or 4.3. that gave rise to such
Conversion no longer exist:
     (a) to the extent that LIBOR Loans have been so Converted, all payments and
prepayments of principal that would otherwise be applied to such Lender’s LIBOR
Loans shall be applied instead to its Base Rate Loans; and
     (b) any portion of the Loan that would otherwise be Continued as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans that would otherwise be Converted into LIBOR Loans shall remain as Base
Rate Loans.
Section 4.6. Change of Office.
     The Lender agrees that it will use reasonable efforts to designate an
alternate office with respect to any portion of the Loan affected by the matters
or circumstances described in Sections 3.8., 4.1. or 4.3. to reduce the
liability of the Borrower or avoid the results provided thereunder, so long as
such designation is not disadvantageous to the Lender as determined by the
Lender in its sole discretion.
Section 4.7. Assumptions Concerning Funding of LIBOR Loans.
     Calculation of all amounts payable under this Article IV. shall be made as
though the Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that the
Lender may fund LIBOR Loans in any manner it sees fit and the foregoing
assumption shall be used only for calculation of amounts payable under this
Article IV.
Article V. Conditions Precedent
Section 5.1. Initial Conditions Precedent.
     The obligation of the Lender to make the Loan is subject to the following
conditions precedent:
     (a) The Lender shall have received each of the following, in form and
substance satisfactory to the Lender:
     (i) At least two counterparts of this Agreement executed by the Borrower;
     (ii) The Note executed by the Borrower;

12



--------------------------------------------------------------------------------



 



     (iii) The Guaranty executed by the Parent and each other Guarantor existing
as of the Effective Date;
     (iv) An opinion of counsel to the Borrower and the other Loan Parties,
addressed to the Lender, and covering the matters set forth in Exhibit D;
     (v) The certificate of limited partnership of the Borrower certified as of
a recent date by the Secretary of State of the State of Delaware;
     (vi) A certificate of good standing or certificate of similar meaning with
respect to the Borrower issued as of a recent date by the Secretary of State of
the State of Delaware and certificates of qualification to transact business or
other comparable certificates issued by each Secretary of State (and any state
department of taxation, as applicable) of each state in which the Borrower is
required to be so qualified and where the failure to be so qualified could
reasonably be expected to have a Material Adverse Effect;
     (vii) A certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of the Borrower
with respect to each of the officers of the Borrower authorized to execute and
deliver the Loan Documents, and the officers of the Borrower then authorized to
deliver the request for the Loan referred to in clause (ix) below, Notices of
Continuation and Notices of Conversion;
     (viii) Copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of the Borrower of the partnership
agreement, and all partnership or other necessary action taken by the Borrower
to authorize the execution, delivery and performance of the Loan Documents;
     (ix) Evidence that all Fees payable to the Lender on or prior to the
Effective Date have been paid;
     (x) A request from the Borrower for the Loan indicating the requested
principal amount, how the proceeds thereof are to be made available to the
Borrower, and if any portion of the Loan is to be a LIBOR Loan initially, the
Interest Period therefor; and
     (xi) Such other documents, agreements and instruments as the Lender may
reasonably request; and
     (b) In the good faith judgment of the Lender:
     (i) There shall not have occurred or become known to the Lender a material
adverse change in the business, condition (financial or otherwise), operations,
performance, and properties of the Parent, the Borrower and the other
Subsidiaries taken as a whole since June 30, 2006;
     (ii) No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect or
(2) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party; and
     (iii) The Parent, the Borrower and the other Subsidiaries shall have
received all approvals, consents and waivers, and shall have made or given all
necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (1) any Applicable Law or (2) any agreement,
document or instrument to which the Parent, the Borrower or any other Loan Party
is a party or by which any of them or their respective properties is bound,
including without limitation, the Existing Credit Agreement, except for such
approvals, consents, waivers, filings and notices the receipt, making or giving
of which would not reasonably be likely to (A) have a Material Adverse Effect,
or (B) restrain or enjoin, impose materially burdensome conditions

13



--------------------------------------------------------------------------------



 



on, or otherwise materially and adversely affect the ability of the Parent, the
Borrower or any other Loan Party to fulfill its obligations under the Loan
Documents to which it is a party; and
     (iv) There shall not have occurred or exist any other material disruption
of financial or capital markets that could reasonably be expected to materially
and adversely affect the transactions contemplated by the Loan Documents.
Section 5.2. Additional Conditions Precedent to the Loan.
     The obligation of the Lender to make the Loan is subject to the further
condition precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of the Loan or would exist immediately after giving
effect thereto and (b) the representations and warranties made or deemed made by
the Parent, the Borrower or any other Loan Party in the Loan Documents shall be
true and correct in all material respects on and as of the date of the making of
Loan with the same force and effect as if made on and as of such date except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date)
and except for changes in factual circumstances not prohibited under the Loan
Documents. Each Credit Event shall constitute a certification by the Borrower to
the effect set forth in the preceding clauses (a) and (b) (both as of the date
of the giving of notice relating to such Credit Event and, unless the Borrower
otherwise notifies the Lender prior to the date of such Credit Event, as of the
date of the occurrence of such Credit Event).
Article VI. Representations and Warranties
Section 6.1. Representations and Warranties.
     In order to induce the Lender to enter into this Agreement and to make the
Loan, the Borrower represents and warrants to the Lender as follows:
     (a) Organization; Power; Qualification. The Parent, the Borrower, the other
Loan Parties and each other Subsidiary is a corporation, partnership, trust or
other legal entity, duly organized or formed, validly existing and in good
standing under the jurisdiction of its incorporation or formation, has the power
and authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a foreign corporation, partnership,
trust or other legal entity, and authorized to do business, in each jurisdiction
in which the character of its properties or the nature of its business requires
such qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.
     (b) Authorization. The Borrower has the right and power, and has taken all
necessary action to authorize it, to borrow and obtain other extensions of
credit hereunder. The Parent, the Borrower and each other Loan Party has the
right and power, and has taken all necessary action to authorize it, to execute,
deliver and perform each of the Loan Documents to which it is a party in
accordance with their respective terms and to consummate the transactions
contemplated hereby and thereby. The Loan Documents to which the Parent, the
Borrower or any other Loan Party is a party have been duly executed and
delivered by the duly authorized officers of such Person and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than the payment of principal) contained herein or
therein and as may be limited by equitable principles generally.
     (c) Compliance with Laws, Etc. The execution, delivery and performance of
the Loan Documents to which the Parent, the Borrower or any other Loan Party is
a party in accordance with their respective terms and the borrowings and other
extensions of credit hereunder do not and will not, by the passage of time, the
giving of notice, or both: (i) require any Governmental Approval or violate any
Applicable Law relating to the Parent, the Borrower or any other Loan Party;
(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of the Parent, the Borrower or any other Loan Party or
any indenture, agreement or other instrument to which the Parent, the Borrower
or any other Loan Party is a party or by which it or any of its respective
properties

14



--------------------------------------------------------------------------------



 



may be bound, including without limitation, the Existing Credit Agreement; or
(iii) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by the Borrower.
     (d) No Material Adverse Change. Since December 31, 2005, there has been no
material adverse change in the business, assets, liabilities, condition
(financial or otherwise) or results of operations of the Borrower and its
Subsidiaries taken as a whole. The Parent, the Borrower and each Subsidiary is
Solvent.
     (e) Absence of Defaults. None of the Parent, the Borrower, any other Loan
Party or any other Subsidiary is in default under its articles of incorporation,
bylaws, partnership agreement or other similar organizational documents, and no
event has occurred, which has not been remedied, cured or waived, which, in any
such case: (i) constitutes a Default or an Event of Default; or
(ii) constitutes, or which with the passage of time, the giving of notice, or
both, would constitute, a default or event of default by the Parent, the
Borrower, any other Loan Party or any other Subsidiary under any agreement
(other than this Agreement) or judgment, decree or order to which the Parent,
the Borrower, any other Loan Party or any other Subsidiary is a party or by
which the Parent, the Borrower, any other Loan Party or any other Subsidiary or
any of their respective properties may be bound where such default or event of
default could, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.
     (f) [Reserved]
     (g) Accuracy and Completeness of Information. No written information,
report or other papers or data (excluding financial projections and other
forward looking statements) furnished to the Lender by, on behalf of, or at the
direction of, the Parent, the Borrower, any other Loan Party or any other
Subsidiary in connection with, pursuant to or relating in any way to this
Agreement, contained any untrue statement of a fact material to the
creditworthiness of the Parent, the Borrower, any other Loan Party or any other
Subsidiary or omitted to state a material fact necessary in order to make such
statements contained therein, in light of the circumstances under which they
were made, not misleading. All financial statements (including in each case all
related schedules and notes) furnished to the Lender by, on behalf of, or at the
direction of, the Parent, the Borrower, any other Loan Party or any other
Subsidiary in connection with, pursuant to or relating in any way to this
Agreement, present fairly in all material respects, the financial position of
the Persons involved as at the date thereof and the results of operations for
such periods in accordance with GAAP consistently applied throughout the periods
involved (subject, as to interim statements, to changes resulting from normal
year-end audit adjustments). All financial projections and other forward looking
statements prepared by or on behalf of the Parent, the Borrower, any other Loan
Party or any other Subsidiary that have been or may hereafter be made available
to the Lender were or will be prepared in good faith based on reasonable
assumptions. As of the Effective Date, no fact is known to the Borrower which
has had, or in the future is reasonably likely to have (so far as the Borrower
can reasonably foresee), a Material Adverse Effect which has not been set forth
such information, reports or other papers or data or otherwise disclosed in
writing to the Lender.
     (h) Foreign Assets Control. None of the Parent, the Borrower, any
Subsidiary or any Affiliate: (i) is a Sanctioned Person, (ii) has any of its
assets in Sanctioned Entities, or (iii) derives any of its operating income from
investments in, or transactions with, Sanctioned Persons or Sanctioned Entities.
     (i) Existing Credit Agreement Representations. The Existing Credit
Agreement Representations are each true and correct.
Section 6.2. Survival of Representations and Warranties, Etc.
     All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Parent, the Borrower, any other Loan
Party or any other Subsidiary to the Lender pursuant to or in connection with
this Agreement or any of the other Loan Documents (including, but not limited
to, any such statement made in or in connection with any amendment hereto or
thereto or any statement contained in any certificate, financial statement or
other instrument delivered by or on behalf of the Borrower prior to the
Agreement Date and delivered to the Lender in connection with the underwriting
or closing of the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower to the Lender under this
Agreement. All representations and warranties made under this Agreement and the
other Loan Documents shall be deemed to be

15



--------------------------------------------------------------------------------



 



made at and as of the Agreement Date, the Effective Date, and the date of the
occurrence of any Credit Event, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents. All such representations
and warranties shall survive the effectiveness of this Agreement, the execution
and delivery of the Loan Documents and the making of the Loan.
Article VII. Covenants
     For so long as this Agreement is in effect, the Borrower shall comply with
the following covenants:
Section 7.1. Certain Covenants of Existing Credit Agreement.
     The Borrower will perform, comply with and be bound by, for the benefit of
the Lender, each of its agreements, covenants and obligations contained in the
Existing Credit Agreement Covenants, each of which (together with the related
definitions and ancillary provisions) is hereby incorporated herein by
reference.
Section 7.2. Information.
     For so long as this Agreement is in effect, the Borrower shall furnish to
the Lender:
     (a) Default. Notice of the occurrence of any Default or Event of Default
promptly upon a Responsible Officer of the Borrower obtaining knowledge thereof;
     (b) Patriot Act Information. From time to time and promptly upon each
request, information identifying the Borrower as the Lender may request in order
to comply with the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)); and
     (c) Other Information. From time to time and promptly upon each request,
such data, certificates, reports, statements, documents or further information
regarding the business, assets, liabilities, condition (financial or otherwise)
or results of operations of the Parent, the Borrower or any of the other
Subsidiaries as the Lender may reasonably request.
Section 7.3. Further Assurances.
     The Borrower shall, at the Borrower’s sole cost and expense and upon
request of the Lender, execute and deliver or cause to be executed and
delivered, such further instruments, documents and certificates, and do and
cause to be done such further acts that may be necessary or advisable in the
reasonable opinion of the Lender to carry out more effectively the provisions
and purposes of this Agreement and the other Loan Documents.
Section 7.4. Guarantors; Release of Guarantors.
     (a) Requirement to Become Guarantor. Within 10 Business Days of any Person
becoming a Guarantor under and as defined in the Existing Credit Agreement, the
Borrower shall cause to be delivered to the Lender an Accession Agreement
executed by such Person.
     (b) Release of a Guarantor. The Borrower may request in writing that the
Lender release, and upon receipt of such request the Lender shall release, a
Guarantor (other than the Parent) from the Guaranty so long as:
(i) simultaneously with its release from the Guaranty, such Guarantor will cease
to be a Guarantor under and as defined in the Existing Credit Agreement and
(ii) no Default or Event of Default shall then be in existence or would occur as
a result of such release; (iii) the representations and warranties made or
deemed made by the Parent, the Borrower and each other Loan Party in the Loan
Documents to which any of them is a party, shall be true and correct in all
material respects on and as of the date of such release with the same force and
effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as

16



--------------------------------------------------------------------------------



 



of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents; and (iv) the Lender shall have received
such written request at least 10 Business Days prior to the requested date of
release. Delivery by the Borrower to the Lender of any such request shall
constitute a representation by the Borrower that the matters set forth in the
preceding sentence (both as of the date of the giving of such request and as of
the date of the effectiveness of such request) are true and correct with respect
to such request.
Article VIII. Default
Section 8.1. Events of Default.
     Each of the following shall constitute an Event of Default, whatever the
reason for such event and whether it shall be voluntary or involuntary or be
effected by operation of Applicable Law or pursuant to any judgment or order of
any Governmental Authority:
     (a) Default in Payment of Principal. The Parent, the Borrower or any other
Loan Party shall fail to pay when due (whether upon demand, at maturity, by
reason of acceleration or otherwise) any principal of the Loan.
     (b) Default in Payment of Interest and Other Obligations. The Borrower
shall fail to pay when due any interest on the Loan or any of the other payment
Obligations owing by the Borrower under this Agreement or any other Loan
Document, and such failure shall continue for a period of 5 days.
     (c) Default in Performance. (i) The Borrower shall fail to perform or
observe any term, covenant, condition or agreement contained in Section 7.2.(a)
or (ii) the Parent, the Borrower or any other Loan Party shall fail to perform
or observe any term, covenant, condition or agreement contained in this
Agreement or any other Loan Document to which it is a party and not otherwise
mentioned in this Section and in the case of this clause (ii) only such failure
shall continue for a period of 30 days after the date upon which the Borrower
has received written notice of such failure from the Lender.
     (d) Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of the Parent, the Borrower or any other
Loan Party under this Agreement or under any other Loan Document, or any
amendment hereto or thereto, or in any other writing or statement at any time
furnished or made or deemed made by or on behalf of the Parent, the Borrower or
any other Loan Party to the Lender, shall at any time prove to have been
incorrect or misleading, in light of the circumstances in which made or deemed
made, in any material respect when furnished or made or deemed made.
     (e) Voluntary Bankruptcy Proceeding. The Parent, the Borrower or any other
Loan Party shall: (i) commence a voluntary case under the Bankruptcy Code of
1978, as amended, or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.
     (f) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Parent, the Borrower or any other Loan Party in any court
of competent jurisdiction seeking: (i) relief under the Bankruptcy Code of 1978,
as amended, or other federal bankruptcy laws (as now or hereafter in effect) or
under any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts;
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like of such Person, or of all or any substantial part of the assets, domestic
or foreign, of such Person, and such case or proceeding shall continue
undismissed or unstayed for a period of 60 consecutive calendar days, or an
order granting

17



--------------------------------------------------------------------------------



 



the remedy or other relief requested in such case or proceeding against such
Person (including, but not limited to, an order for relief under such Bankruptcy
Code or such other federal bankruptcy laws) shall be entered.
     (g) Litigation; Enforceability. The Parent, the Borrower or any other Loan
Party shall disavow, revoke or terminate (or attempt to terminate) any Loan
Document to which it is a party or shall otherwise challenge or contest in any
action, suit or proceeding in any court or before any Governmental Authority the
validity or enforceability of this Agreement or any other Loan Document or this
Agreement or any other Loan Document shall cease to be in full force and effect
(except as a result of the express terms thereof).
     (h) Loan Documents. An Event of Default (as defined therein) shall occur
under any of the other Loan Documents.
     (i) Existing Credit Agreement. An Existing Credit Agreement Default (each
Existing Credit Agreement Default being hereby incorporated herein by reference)
shall occur.
Section 8.2. Remedies Upon Event of Default.
     Upon the occurrence of an Event of Default the following provisions shall
apply:
     (a) Acceleration.
     (i) Automatic. Upon the occurrence of an Event of Default specified in
Sections 8.1.(e) or 8.1.(f), (A) the principal of, and all accrued interest on,
the Loan at the time outstanding and (B) all of the other Obligations,
including, but not limited to, the other amounts owed to the Lender under this
Agreement or any of the other Loan Documents, shall become immediately and
automatically due and payable by the Borrower without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower.
     (ii) Optional. If any other Event of Default shall exist, the Lender may
declare (A) the principal of, and accrued interest on, the Loan at the time
outstanding and (B) all of the other Obligations, including, but not limited to,
the other amounts owed to the Lender under this Agreement or any of the other
Loan Documents, to be immediately due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by the Borrower.
     (b) Other Remedies. The Lender may exercise any and all of its rights under
any and all of the other Loan Documents and all rights and remedies it may have
under any Applicable Law. To the extent permitted by Applicable Law, the Lender
shall be entitled to the appointment of a receiver for the assets and properties
of the Borrower and its Subsidiaries, without notice of any kind whatsoever and
without regard to the adequacy of any security for the Obligations or the
solvency of any party bound for its payment, to take possession of all or any
portion of the business operations of the Borrower and its Subsidiaries and to
exercise such power as the court shall confer upon such receiver.
Section 8.3. Application of Proceeds.
     If an Event of Default shall exist and maturity of any of the Obligations
has been accelerated, all payments received by the Lender under any of the Loan
Documents in respect of any of the Obligations shall be applied in the following
order and priority: (a) amounts due the Lender in respect of fees and expenses
due under Section 9.2.; (b) payments of interest on the Loan; (c) payments of
principal of the Loan; (d) amounts due the Lender pursuant to Section 9.10.;
(e) payments of all other Obligations and other amounts due and owing by the
Borrower under any of the Loan Documents, if any; and (f) any amount remaining
after application as provided above, shall be paid to the Borrower or whomever
else may be legally entitled thereto.

18



--------------------------------------------------------------------------------



 



Section 8.4. Performance by Lender.
     If the Borrower shall fail to perform any covenant, duty or agreement
contained in any of the Loan Documents, the Lender may, after notice to the
Borrower, perform or attempt to perform such covenant, duty or agreement on
behalf of the Borrower after the expiration of any cure or grace periods set
forth herein. In such event, the Borrower shall, at the request of the Lender,
promptly pay any amount reasonably expended by the Lender in such performance or
attempted performance to the Lender, together with interest thereon at the
applicable Post-Default Rate from the date of such expenditure until paid.
Notwithstanding the foregoing, the Lender shall not have any liability or
responsibility whatsoever for the performance of any obligation of the Borrower
under this Agreement or any other Loan Document.
Section 8.5. Rights Cumulative.
     The rights and remedies of the Lender under this Agreement and each of the
other Loan Documents shall be cumulative and not exclusive of any rights or
remedies which the Lender may otherwise have under Applicable Law. In exercising
its rights and remedies the Lender may be selective and no failure or delay by
the Lender in exercising any right shall operate as a waiver of it, nor shall
any single or partial exercise of any power or right preclude its other or
further exercise or the exercise of any other power or right.
Article IX. Miscellaneous
Section 9.1. Notices.
     Unless otherwise provided herein, communications provided for hereunder
shall be in writing and shall be mailed, telecopied or delivered as follows:
     If to the Borrower:
U-Store-It, L.P.
c/o U-Store-It Trust
6745 Engle Road, Suite 300
Cleveland, Ohio 44130
Attn: Christopher P. Marr
Telephone:    (440) 260-2223
Telecopy:      (440) 234-8776
     If to the Lender:
Wachovia Bank, National Association
One Wachovia Center
301 South College Street
Charlotte, North Carolina 28288
Attn: Rex E. Rudy
Telephone:    (704) 383-6506
Telecopy:      (704) 383-6205
or, as to each party at such other address as shall be designated by such party
in a written notice to the other party delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered. Notwithstanding the
immediately preceding sentence, all notices or communications to the Lender
under Article II. shall be effective only when actually received. The Lender
shall not incur any liability to the Borrower or any other Loan Party for acting
upon any telephonic notice referred to in this Agreement which the Lender
believes in good faith to have been given by a Person authorized to deliver such
notice or for otherwise acting in good faith hereunder. Failure of a Person
designated to get a copy of a notice to receive such copy shall not affect the
validity of notice properly given to any other Person.

19



--------------------------------------------------------------------------------



 



Section 9.2. Expenses.
     The Borrower agrees (a) to pay or reimburse the Lender for all of its
reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expenses and
travel expenses relating to closing), and the consummation of the transactions
contemplated thereby, including the reasonable fees and disbursements of counsel
to the Lender, (b) to pay or reimburse the Lender for all its costs and expenses
incurred in connection with the enforcement or preservation of any rights under
the Loan Documents, including the reasonable fees and disbursements of its
counsel, (c) to pay, and indemnify and hold harmless the Lender from any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any failure to pay or delay in paying, documentary, stamp, excise
and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (d) to the
extent not already covered by any of the preceding subsections, to pay or
reimburse the Lender for all its costs and expenses incurred in connection with
any bankruptcy or other proceeding of the type described in Sections 8.1.(e) or
8.1.(f), including the reasonable fees and disbursements of the Lender’s
counsel, whether such fees and expenses are incurred prior to, during or after
the commencement of such proceeding or the confirmation or conclusion of any
such proceeding. If the Borrower shall fail to pay any amounts required to be
paid by it pursuant to this Section, the Lender may pay such amounts on behalf
of the Borrower and such amounts shall constitute Obligations owing hereunder.
Section 9.3. Setoff.
     In addition to any rights now or hereafter granted under Applicable Law and
not by way of limitation of any such rights, the Lender and each Participant is
hereby authorized by the Borrower, at any time or from time to time during the
continuance of an Event of Default, without prior notice to the Borrower or to
any other Person, any such notice being hereby expressly waived, but in the case
of a Participant subject to receipt of the prior written consent of the Lender
exercised in its sole discretion, to set off and to appropriate and to apply any
and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Lender, or any
affiliate of the Lender, to or for the credit or the account of the Borrower
against and on account of any of the Obligations, irrespective of whether or not
the Loan or any of the other Obligations has been declared to be, or has
otherwise become, due and payable as permitted by Section 8.2., and although
such obligations shall be contingent or unmatured.
Section 9.4. Litigation; Jurisdiction; Other Matters; Waivers.
     (a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN
THE BORROWER AND THE LENDER WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF
LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDER AND THE BORROWER
HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY
KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY
OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER
BETWEEN THE BORROWER AND THE LENDER OF ANY KIND OR NATURE RELATING TO ANY OF THE
LOAN DOCUMENTS.
     (b) EACH OF THE BORROWER AND THE LENDER HEREBY AGREES THAT ANY FEDERAL
DISTRICT COURT AND ANY STATE COURT LOCATED IN CHARLOTTE, NORTH CAROLINA, SHALL
HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE
BORROWER AND LENDER PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. THE BORROWER
AND THE LENDER EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR
DISPUTES. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH

20



--------------------------------------------------------------------------------



 



COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM,
AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN
THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
LENDER OR THE ENFORCEMENT BY THE LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM
IN ANY OTHER APPROPRIATE JURISDICTION.
     (c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOAN AND ALL OTHER AMOUNTS PAYABLE
HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
AGREEMENT.
Section 9.5. Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, except that the Borrower may not assign or otherwise transfer any of
its rights or obligations under this Agreement without the prior written consent
of the Lender and any such assignment or other transfer to which the Lender has
not so consented shall be null and void.
     (b) The Lender may make, carry or transfer the Loan, or any portion thereof
at, to or for the account of any of its branch offices or the office of an
affiliate of the Lender except to the extent such transfer would result in
increased costs to the Borrower.
     (c) The Lender may at any time grant to one or more banks or other
financial institutions (each a “Participant”) participating interests in the
Commitment or the Obligations. Except as otherwise provided in Section 9.3., no
Participant shall have any rights or benefits under this Agreement or any other
Loan Document. In the event of any such grant by the Lender of a participating
interest to a Participant, the Lender shall remain responsible for the
performance of its obligations hereunder. Any agreement pursuant to which the
Lender may grant such a participating interest shall provide that the Lender
shall retain the sole right and responsibility to enforce the obligations of the
Borrower hereunder including, without limitation, the right to approve any
amendment, modification or waiver of any provision of this Agreement; provided,
however, the Lender may agree with the Participant that it will not, without the
consent of the Participant, agree to (i) increase, or extend the term or extend
the time or waive any requirement for the reduction or termination of, the
Commitment, (ii) extend the date fixed for the payment of principal of or
interest on the Loan, (iii) reduce the amount of any such payment of principal,
or (iv) reduce the rate at which interest is payable thereon.
     (d) The Lender may with the prior consent of the Borrower (which consent
shall not be unreasonably withheld), assign to one or more banks or other
financial institutions (each an “Assignee”) all or a portion of the Obligations
and the Lender’s other rights or obligations under this Agreement and the other
Loan Documents; provided, however, no such consent by the Borrower shall be
required in the case of any assignment to an affiliate of the Lender or if a
Default or Event of Default shall exist.
     (e) In addition to the assignments and participations permitted under the
foregoing provisions of this Section, the Lender may assign and pledge all or
any portion of the Loan and the Note to any Federal Reserve Bank as collateral
security pursuant to Regulation A and any Operating Circular issued by such
Federal Reserve Bank, and the Loan and Note shall be fully transferable as
provided therein. No such assignment shall release the Lender from its
obligations hereunder.
     (f) The Lender may furnish any information concerning the Parent, the
Borrower, any other Loan Party or any other Subsidiary in the possession of the
Lender from time to time to Assignees and Participants (including prospective
Assignees and Participants) subject to compliance with Section 9.8.
Section 9.6. Amendments; Waivers.
     Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement or any other Loan Document to
be given by the Lender may be given, and any term of this

21



--------------------------------------------------------------------------------



 



Agreement or of any other Loan Document may be amended, and the performance or
observance by the Borrower, any other Loan Party or any other Subsidiary of any
terms of this Agreement or such other Loan Document or the continuance of any
Default or Event of Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Lender (and, in the case of an amendment to any Loan
Document, the written consent of the Borrower). No waiver shall extend to or
affect any obligation not expressly waived or impair any right consequent
thereon and any amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose set forth therein. No course of
dealing or delay or omission on the part of the Lender in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial thereto. Any Event
of Default occurring hereunder shall continue to exist until such time as such
Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Borrower, any
other Loan Party or any other Person subsequent to the occurrence of such Event
of Default. Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances.
Section 9.7. Nonliability of Lender.
     The relationship between the Borrower and the Lender shall be solely that
of borrower and lender. The Lender shall not shall have any fiduciary
responsibilities to the Borrower and no provision in this Agreement or in any of
the other Loan Documents, and no course of dealing between the parties hereto,
shall be deemed to create any fiduciary duty owing by the Lender to the Borrower
or any other Loan Party. The Lender does not undertake any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations.
Section 9.8. Confidentiality.
     The Lender shall use reasonable efforts to assure that information about
the Parent, the Borrower, the other Loan Parties and the other Subsidiaries, and
the properties thereof and their operations, affairs and financial condition,
not generally disclosed to the public, which is furnished to the Lender pursuant
to the provisions of this Agreement or any other Loan Document, is used only for
the purposes of this Agreement and the other Loan Documents and shall not be
divulged to any Person other than the Lender, and its agents who are actively
and directly participating in the evaluation, administration or enforcement of
the Loan Documents and other transactions between the Lender and the Borrower,
but in any event the Lender may make disclosure: (a) to any of its affiliates
(provided they shall agree to keep such information confidential in accordance
with the terms of this Section 9.8.); (b) as reasonably requested by any
potential or actual Assignee, Participant or other transferee in connection with
the contemplated transfer of any interest in the Loan or participations therein
as permitted hereunder (provided they shall agree to keep such information
confidential in accordance with the terms of this Section); (c) as required or
requested by any Governmental Authority or representative thereof or pursuant to
legal process or in connection with any legal proceedings or as otherwise
required by Applicable Law; provided, however, if the Lender receives a summons
or subpoena to disclose any such confidential information to any Person, the
Lender shall, if legally permitted, endeavor to notify the Borrower thereof as
soon as possible after receipt of such request, summons or subpoena and the
Borrower shall be afforded an opportunity to seek protective orders, or such
other confidential treatment of such disclosed information, as the Borrower and
the Lender may deem reasonable; (d) to the Lender’s independent auditors and
other professional advisors (provided they shall be notified of the confidential
nature of the information); (e) after the happening and during the continuance
of an Event of Default, to any other Person, in connection with the exercise by
the Lender of rights hereunder or under any of the other Loan Documents;
(f) upon the Borrower’s prior consent (which consent shall not be unreasonably
withheld), to any contractual counter-parties to any swap or similar hedging
agreement or to any rating agency; and (g) to the extent such information (x)
becomes publicly available other than as a result of a breach of this Section
actually known to the Lender to be such a breach or (y) becomes available to the
Lender on a nonconfidential basis from a source other than the Borrower or any
Affiliate. Notwithstanding the foregoing, the Lender may disclose any such
confidential information, without notice to the Borrower or any other Loan Party
to Governmental Authorities in connection with any regulatory examination of the
Lender or in accordance with the regulatory compliance policy of the Lender.

22



--------------------------------------------------------------------------------



 



Section 9.9. Patriot Act.
     The Lender hereby notifies the Borrower that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Lender is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow the Lender to identify the
Borrower in accordance with such Act.
Section 9.10. Indemnification.
     The Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Lender, any affiliate of the Lender, and their respective directors,
officers, shareholders, agents, employees and counsel (each referred to herein
as an “Indemnified Party”) from and against any and all of the following
(collectively, the “Indemnified Costs”): losses, costs, claims, damages,
liabilities, deficiencies, judgments or expenses of every kind and nature
incurred by an Indemnified Party in connection with, arising out of, or by
reason of, any suit, cause of action, claim, arbitration, investigation or
settlement, consent decree or other proceeding (the foregoing referred to herein
as an “Indemnity Proceeding”) which is in any way related directly or indirectly
to: (i) this Agreement or any other Loan Document or the transactions
contemplated thereby; (ii) the making of the Loan; (iii) any actual or proposed
use by the Borrower of the proceeds of the Loan; (iv) the Lender’s entering into
this Agreement; (v) the fact that the Lender has established the credit facility
evidenced hereby in favor of the Borrower; (vi) the fact that the Lender is a
creditor of the Borrower and has or is alleged to have information regarding the
financial condition, strategic plans or business operations of the Parent, the
Borrower or any of the other Subsidiaries; (vii) the fact that the Lender is a
material creditor of the Borrower and is alleged to influence directly or
indirectly the business decisions or affairs of the Borrower or its financial
condition; (viii) the exercise of any right or remedy the Lender may have under
this Agreement or the other Loan Documents; (ix) any civil penalty or fine
assessed by the OFAC against, and all reasonable costs and expenses (including
counsel fees and disbursements) incurred in connection with defense thereof by,
the Lender as a result of conduct of the Borrower, any other Loan Party or any
other Subsidiary that violates a sanction enforced by the OFAC; or (x) any
violation or non-compliance by the Borrower or any Subsidiary of any Applicable
Law (including any Environmental Law) including, but not limited to, any
Indemnity Proceeding commenced by (A) the Internal Revenue Service or state
taxing authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower or its Subsidiaries (or its respective properties) (or the Lender
as successor to the Borrower) to be in compliance with such Environmental Laws;
provided, however, that the Borrower shall not be obligated to indemnify any
Indemnified Party (A) for any acts or omissions of such Indemnified Party in
connection with matters described in this subsection to the extent arising from
the gross negligence or willful misconduct of such Indemnified Party, as
determined by a court of competent jurisdiction in a final, non-appealable
judgment or (B) Indemnified Costs to the extent arising directly out of or
resulting directly from claims of one or more Indemnified Parties against
another Indemnified Party. The Borrower’s indemnification obligations under this
Section 9.10. shall apply to all Indemnity Proceedings arising out of, or
related to, the foregoing whether or not an Indemnified Party is a named party
in such Indemnity Proceeding. This indemnification shall apply to any Indemnity
Proceeding arising during the pendency of any bankruptcy proceeding filed by or
against the Parent, the Borrower or any other Subsidiary. An Indemnified Party
may conduct its own investigation and defense of, and may formulate its own
strategy with respect to, any Indemnity Proceeding covered by this Section and,
as provided above, all Indemnified Costs incurred by such Indemnified Party
shall be reimbursed by the Borrower. No action taken by legal counsel chosen by
an Indemnified Party in investigating or defending against any such Indemnity
Proceeding shall vitiate or in any way impair the obligations and duties of the
Borrower hereunder to indemnify and hold harmless each such Indemnified Party.
If and to the extent that the obligations of the Borrower under this Section are
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law. The Borrower’s obligations under this Section
shall survive any termination of this Agreement and the other Loan Documents and
the payment in full in cash of the Obligations, and are in addition to, and not
in substitution of, any other of their obligations set forth in this Agreement
or any other Loan Document to which it is a party.

23



--------------------------------------------------------------------------------



 



Section 9.11. Termination; Survival.
     At such time as the outstanding principal amount of the Loan, all accrued
and unpaid interest thereon and all other Obligations (other than obligations
which survive as provided in the following sentence) have been paid and
satisfied in full, this Agreement shall terminate. The indemnities to which the
Lender is entitled under the provisions of Sections 3.8., 4.1., 4.4., 9.2. and
9.10. and any other provision of this Agreement and the other Loan Documents,
and the provisions of Section 9.4., shall continue in full force and effect and
shall protect the Lender notwithstanding any termination of this Agreement, or
of the other Loan Documents, against events arising after such termination as
well as before.
Section 9.12. Severability of Provisions.
     Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.
Section 9.13. GOVERNING LAW.
     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NORTH CAROLINA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH STATE.
Section 9.14. Patriot Act.
     The Lender hereby notifies the Borrower that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), it is required to obtain, verify and record information that identifies
the Borrower and the other Loan Parties, which information includes the name and
address of the Borrower and the other Loan Parties and other information that
will allow the Lender to identify the Borrower and the other Loan Parties in
accordance with such Act.
Section 9.15. Counterparts.
     This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.
Section 9.16. Limitation of Liability.
     The Lender shall not, nor shall any affiliate, officer, director, employee,
attorney, or agent of the Lender, have any liability with respect to, and the
Borrower hereby waives, releases, and agrees not to sue any of them upon, any
claim for any special, indirect, incidental, or consequential damages suffered
or incurred by the Borrower in connection with, arising out of, or in any way
related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or any of the other Loan Documents.
The Borrower hereby waives, releases, and agrees not to sue the Lender or any of
the Lender’s affiliates, officers, directors, employees, attorneys, or agents
for punitive damages in respect of any claim in connection with, arising out of,
or in any way related to, this Agreement or any of the other Loan Documents, or
any of the transactions contemplated by this Agreement or financed hereby.
Section 9.17. Entire Agreement.
     This Agreement and the other Loan Documents referred to herein embody the
final, entire agreement among the parties hereto and supersede any and all prior
commitments, agreements, representations, and understandings, whether written or
oral, relating to the subject matter hereof and thereof and may not be

24



--------------------------------------------------------------------------------



 



contradicted or varied by evidence of prior, contemporaneous, or subsequent oral
agreements or discussions of the parties hereto. There are no oral agreements
among the parties hereto.
Section 9.18. Construction.
     The Lender and the Borrower acknowledge that each of them has had the
benefit of legal counsel of its own choice and has been afforded an opportunity
to review this Agreement and the other Loan Documents with its legal counsel and
that this Agreement and the other Loan Documents shall be construed as if
jointly drafted by the Lender and the Borrower.
Section 9.19. Existing Credit Agreement Provisions.
     (a) Notwithstanding any provision of any Loan Document to the contrary, the
Borrower and the Lender hereby agree that on or after the Agreement Date any
amendment to, or waiver of, (i) the Existing Credit Agreement Representations,
(ii) the Existing Credit Agreement Defaults or (iii) the Existing Credit
Agreement Covenants, which has been expressly consented to by the Lender, shall
be deemed to be incorporated herein by reference and shall become effective
hereunder when such amendment or waiver becomes effective thereunder, without
any further action necessary by the Borrower or the Lender. Any such amendment
or waiver shall be effective only in the specific instance and for the specific
purpose for which given. The Borrower agrees to provide promptly the Lender with
a copy of such amendment or waiver.
     (b) The Existing Credit Agreement Representations, the Existing Credit
Agreement Defaults and the Existing Credit Agreement Covenants incorporated
herein by reference and any definitions or other terms or provisions of the
Existing Credit Agreement incorporated herein by reference, will be deemed to
continue in effect for the benefit of the Lender until this Agreement has
terminated in accordance with its terms, including, without limitation, whether
or not the Existing Credit Agreement remains in effect or whether or not the
Existing Credit Agreement is amended, restated or terminated after the date
hereof. For purposes of the foregoing, (i) references in the provisions of the
Existing Credit Agreement incorporated herein by reference to the “Borrower”
shall refer to the Borrower; (ii) references therein to the “Agent,” “Lenders”
and “Lender” shall refer to the Lender; and (iii) the terms “Agreement,”
“hereto” and “hereof” when used in the provisions of the Existing Credit
Agreement incorporated herein by referenced shall refer to this Agreement.
[Signatures on Following Pages]

25



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to
be executed by their authorized officers all as of the day and year first above
written.

            U-STORE-IT, L.P.
      By:   U-Store-It Trust, its sole general partner             By:   /s/
Christopher P. Marr         Name:   Christopher P. Marr        Title:   Chief
Financial Officer     

[Signatures Continued on Next Page]

26



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement with U-Store-It, L.P.]

            WACHOVIA BANK, NATIONAL ASSOCIATION
      By:   /s/ Cynthia A. Bean         Name:   Cynthia A. Bean        Title:  
Vice President        Commitment Amount:

$50,000,000
                     

27